                                           Case 3:21-cv-01945-SI Document 38 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARRY D. ROSS,                                   Case No. 21-cv-01945-SI
                                   8                   Plaintiff,
                                                                                          ORDER GRANTING PLAINTIFF’S
                                   9             v.                                       UNOPPOSED MOTION FOR LEAVE
                                                                                          TO FILE FIRST AMENDED
                                  10     RANDSTAD PROFESSIONALS, US, LLC                  COMPLAINT
                                         DBA RANDSTAD SOURCERIGHT, et al.,
                                  11                                                      Re: Dkt. No. 31
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed a joint statement of non-opposition to plaintiff’s motion for leave to

                                  14   file a first amended complaint. Accordingly, the Court GRANTS plaintiff’s motion, and the first

                                  15   amended complaint filed at Dkt. No. 30 shall be the operative complaint.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: August 2, 2021                       ______________________________________
                                                                                     SUSAN ILLSTON
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
